                            Case 4:19-cv-00062-DC-DF Document 1-2 Filed 10/22/19 Page 1 of 2
                            Texas Department of Criminal Justice                OFFICE USE ONLY
                                                                                                            Grievance
                                                                                                                                 q
                                                                          OFFENDER                                               24
                             STEP 1                                    GRIEVANCE FORM
                                                                                                            Date ReceivedftJN

                                                                                                            Date Due:           T)
                                                                                                                                      2O1
                                                                                                                                              c;




                                                                                                            GrJanceCo.     e:         (_4

Offender Name:                            ZPDf             1?"l       1-FtU)FU.. TDCJ   #C             73   1nv1#: III?
Unit:    L4&.X\                                Housing Assignment:                                          Extension Date:
                                                                                                                                      Jt.JNZ82019
Unit where incident occurred:                        t    t t 13                                            Date Retd to Offender:



You must try to resolve your problem with a staff member before you submit a formal complaint. The only exception is when
appealing the results of a disciplinary hearing.
Who did you talk to (name, title)?               Vt n         .1_     Ti_               'l  , When?Lpb     2_I g                3/     i




What was their response?              n       Li)"         '(     .      1'
What action was taken?

State your grievance in the space provided. Please state who, what,when, where and the disciplinary case number if appropriate




..                                              __z_p__                                                     j1      JIJ              LII _R
         )Y L       I   L    1   (J       I   .'......J         - I               %     y                     LAl   (_          '-'--'--J'         '---"%-J

                                                                                                            Crs'
t               '
     )

Th              e_      Crei r r                          (\i           fi                      C \J                      rflc          erI         hc



                                  I-.




1-127 Front (Revised 11-2010)                    YOUR SIGNATURE IS REQUIRED ON BACK OF THIS FORM                                                   (OVER)


                                                                                                                                            Appendix F
                                       Case 4:19-cv-00062-DC-DF Document 1-2 Filed 10/22/19 Page 2 of 2




 Action Requested to                  relve your Complaint.


                                                               -              WO5
                                                                                                                                                       Fn
                                                                                                                                                 tE- L1WJD
 DfferllLr Signature
                                                                                                                                                                   el         /' LLt                                  -
 Grievance Respose:


                          Your complaint has been noted. A review of case #20190249878 did not identify any technical
                                                                                                                        or
                          processing errors to warrant overturning your case. All sanctions imposed are within agency
                                                                                                                      guidelines
                          and will stand. No further action warranted by this office.




                                                                                                                Warden K. Putnam
                                                                                                                                                                                                 282019
  gnatuic Authority:                                                                                                                                                                     Date:
    on   ii t    i   ssIt cu,d vith    e    S p            jre      on   ma    t   ,tqi 2        2   o                             inc   %e5t g ltoi '.
                                                                                            (I           flit    it (   i   it'.                          ii   n        (I      tro'i thc dafr of   ht S   r   re   eons
 iutc the       reacon   br appea! on the Step         2   Fm in.
  etnrned btcsuse:                     RcsuPniit            aiforrruwl/cii the curt ectiutts are roade.

    I     Grievable time periodhas e:pired.

J   2.    Submission         in   excess of   I   ve1y 7 days. *                                                                                               OFFICE USE ONLY
    3. Originals not submitted. *
                                                                                                                                               Iniddi Submission                         UGI   nivals:

                                                                                                                                               Grievance       #:
    4.    Inappropriate/Excessive attachments. *
                                                                                                                                               Screenine Criteria Used:
    5.   No documented             attempt at informal resolution. *
                                                                                                                                               Date Reed from Offender:
    6.   No      requested relief is stated. *
                                                                                                                                               Date Returned to Offender:
0   7.   Malicious use of vulgar, indecent, or physically threatening language.
                                                                                                                                              2-Snbmjssion
0   8.   The         issue presented   is   not grievable.
                                                                                                                                               Grievance       #:
                                                                                                                                                                                         UGI   tnitials:



 J 9.    Redandant, Refer to grievance #__________________________________
                                                                                                                                              Screening Criteria Used:
O   10. [llègible/lncomprehensible.                *
                                                                                                                                               Date Recd       from          Offender:
O   11. Inappropriate.            *
                                                                                                                                              Date Returned to Offender:
UGI      Printed Name/Signature:                                                                                                              p5-Submission                              UGI   Initials:_________
                                                                                                                                              Grievance#:
Application of the screening criteria for this grievance                            is   not expected to adversely
Affect the offender's health.                                                                                                                 Screening Criteria Used:

                                                                                                                                              Date Recd from Offender:
Medical Signature Authority:___________________________________________
                                                                                                                                              Date Returned to Offender:

1-127    Back (Revised 11-2010)
                                                                                                                                                                                                           Appendix F
